             Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 1 of 27



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
 UNITED STATES OF AMERICA,                         )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )
                                                   )
 $6,819,750.00 OF FUNDS IN THE NAME                )
 OF MILENYUM ENERGY SA;                            )
                                                   )
 $4,947,700.00 OF FUNDS IN THE NAME                )
 OF MILENYUM ENERGY SA;                            )
                                                   )
 $3,999,775.90 OF BLOCKED FUNDS IN                 )        Civil Action No. ____________
 THE NAME OF BLUE ENERGY TRADE                     )
 LTD CO.;                                          )
                                                   )
 $2,991,000.00 OF BLOCKED FUNDS IN                 )
 THE NAME OF BLUE ENERGY TRADE                     )
 LTD CO.; and                                      )
                                                   )
 $1,380,738.31 OF BLOCKED FUNDS IN                 )
 THE NAME OF BLUE ENERGY TRADE                     )
 LTD CO.,                                          )
                                                   )
                Defendants.                        )
                                                   )

      UNITED STATES’ VERIFIED COMPLAINT FOR FORFEITURE IN REM

       COMES NOW, Plaintiff the United States of America, by and through the United States

Attorney for the District of Columbia, and brings this verified complaint for forfeiture in a civil

action in rem against the defendant properties, namely: (1) $6,819,750.00 of funds in the name of

Milenyum Energy SA (“Milenyum”) sent by Nojoom Almerikh General Trading (“Nojoom”) held

at U.S. Bank 1 (“Target Funds 1”); (2) $4,947,700.00 (“Target Funds 2”) of funds in the name of
            Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 2 of 27



Milenyum sent by Nojoom held at U.S. Bank 1; (3) $3,999,775.90 1 of funds in the name of Blue

Energy Trade LTD Co. (“Blue Energy”) sent by Al Reef Trading Co. LLC (“Al Reef”) held at

U.S. Bank 2 (“Target Funds 3”); (4) $2,991,000.00 of funds in the name of Blue Energy sent by

Inpenta Group LP held at U.S. Bank 1 (“Target Funds 4”); and (5) $1,380,738.31 in the name of

Blue Energy, sent by Benelux Overseas DMCC held at U.S. Bank 1 (“Target Funds 5”)

(collectively, “the Defendant Funds”). 2 The United States alleges as follows.

                 NATURE OF ACTION AND THE DEFENDANT IN REM

       1.      This in rem forfeiture action arises out of an investigation by the Federal Bureau of

Investigation (“FBI”) of a scheme to launder funds via U.S. correspondent accounts as part of an

illicit procurement network for the purpose of evading U.S. sanctions related to the Syrian Arab

Republic (“Syria”).   Nojoom, Milenyum, Blue Energy, and their co-conspirators employed

sophisticated evasion techniques and an extensive network of front companies in dealing with the

U.S. financial system to disguise the true nature of their illicit business dealings, as well as to

protect and promote the on-going illicit procurement scheme. Their actions evidence a long-term

conspiracy to illegally procure items for, or on behalf of, sanctioned entities in violation of the

International Emergency Economic Powers Act (“IEEPA”), 50 U.S.C. § 1705 et seq., and the

federal money laundering statute, Title 18, United States Code, Section 1956.

       2.      The Defendant Funds are subject to forfeiture pursuant to Title 18, United States

Code, Section 981(a)(1)(A), as property involved in and traceable to violations of money



1
        The $3,999,775.90 of funds in the name of Blue Energy Trade LTD Co. are composed of six
payments made over a two day period totaling $3,999,775.90. The specific amounts sent were:
$754,962.65, $564,962.65, $679,962.65, and $694,962.65 sent on April 21, 2015; and $774,962.65 and
$529,962.65 sent on April 22, 2015. These payments all described the same parties and the same wire
reference. This Complaint will accordingly refer to these payments collectively for expediency.
2
       The Defendant Funds were blocked pursuant to Executive Order 13582, described further below.



                                               -2-
             Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 3 of 27



laundering activity related to IEEPA violations. See Title 18, United States Code, Section 1956(h),

1956(a)(2)(A). The defendant funds are also subject to forfeiture pursuant to Title 18, United

States Code, Section 981(a)(1)(C), as property constituting or derived from proceeds traceable to

violations of IEEPA, codified at Title 50, United States Code, Section 1701 et seq.

                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction over this action pursuant to Title 28, United States Code,

Sections 1345 and 1355.

       4.      Venue is proper pursuant to Title 28, United States Code, Section 1355(b)(1)(A)

because acts and omissions giving rise to the forfeiture took place in the District of Columbia. The

Defendant Funds are currently held in bank accounts located in the United States at U.S. Bank 1

and U.S Bank 2. The co-conspirators (identified below) are Specially Designated Nationals

(“SDNs”). They failed to seek the requisite licenses from the Office of Foreign Assets Control

(“OFAC”), which is located in Washington, D.C., to conduct these transactions with these funds

in violation of U.S. law.

                                 STATUTORY FRAMEWORK

I.     IEEPA AND RELATED EXECUTIVE ORDER REGARDING SYRIA

       5.      This civil forfeiture action relates to violations of the regulations and Executive

Orders issued pursuant to IEEPA, codified at Title 50, United States Code, Section 1701 et seq.

IEEPA gives the President certain powers, defined in Section 1702, to deal with any threats, which

have their source in whole or in substantial part outside the United States, to the national security,

foreign policy, or economy of the United States. IEEPA authorizes the President to declare a

national emergency with respect to that threat, and IEEPA prescribes criminal penalties for

violations thereunder. See Title 50, United States Code, Section 1705(a). A conspiracy to violate




                                                -3-
             Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 4 of 27



IEEPA is prohibited by both Section 1705(a) of IEEPA and Title 18, United States Code, Section

371.

       6.      According to Executive Order (hereinafter “E.O.”) 13582, “Blocking Property of

the Government of Syria and Prohibiting Certain Transactions With Respect to Syria,” all property

and interests in property of those individuals and entities designated by E.O. 13582, which are in

the United States, come into the United States, or come within the possession of a United States

person, are blocked.

       7.      Entities designated by E.O. 13582 include (i) the Bashar al-Assad led Government

of Syria, including all of its agencies, instrumentalities, and controlled entities; (ii) any person

determined by the Secretary of the Treasury “to have materially assisted, sponsored, or provided

financial, material, or technological support for, or goods or services in support of, any person

whose property and interests in property are blocked pursuant to” E.O. 13582; and (iii) any person

determined by the Secretary of the Treasury “to be owned or controlled by, or to have acted or

purported to act for or on behalf of, directly or indirectly, any person whose property and interests

in property are blocked pursuant to” E.O. 13582.

       8.      In effect, E.O. 13582 and IEEPA bar any blocked person or entity from using the

United States financial system, including through correspondent banking transactions occurring in

whole or in part in the United States.

       9.      Additionally, any transaction conducted within the United States which evades or

avoids, has the purpose of evading or avoiding, or attempts to violate any of the prohibitions set

forth in E.O. 13582, is similarly prohibited.

       10.     IEEPA makes it a crime to willfully commit, attempt to commit, conspire to

commit, or aid and abet in the commission of any violation of E.O. 13582.




                                                -4-
             Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 5 of 27



II.    MONEY LAUNDERING STATUTE

       11.     Pursuant to Title 18, United States Code, Section 1956(a)(2)(A), it is a violation to

transport, transmit, or transfer, or to attempt to transport, transmit, or transfer a monetary

instrument or funds, inter alia, to a place in the United States from or through a place outside the

United States with the intent to promote the carrying on of specified unlawful activity.

       12.     Pursuant to Title 18, United States Code, Section 1956(c)(7)(D), the term “specified

unlawful activity,” includes IEEPA violations.

       13.     Pursuant to Title 18, United States Code, Section 1956(h), it is unlawful to conspire

to violate Section 1956.

III.   THE FORFEITURE STATUTES

       14.     Pursuant to Title 18, United States Code, Section 981(a)(1)(A), any property, real

or personal, involved in a transaction or attempted transaction in violation of Title 18, United States

Code, Section 1956, or any property traceable to such property is subject to forfeiture. Forfeiture

pursuant to this statute applies to more than just the proceeds of a specific crime. Forfeiture sought

in connection with a violation of the money laundering statute applies to all property “involved

in” the crime, which can include all funds commingled with money derived from illicit sources.

       15.     Pursuant to Title 18, United States Code, Section 981(a)(1)(C), any property, real

or personal, which constitutes or is derived from proceeds traceable to a violation of IEEPA, or a

conspiracy to violate IEEPA, is subject to forfeiture.

                           FACTS GIVING RISE TO FORFEITURE

I.     BACKGROUND

       A.      The Syrian Regime

       16.     Syria has been designated, and has been sanctioned as a State Sponsor of Terrorism

since December 1979. Additional sanctions were added in May 2004 via E.O. 13582. Subsequent


                                                 -5-
             Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 6 of 27



Executive Orders have imposed additional sanctions targeting, among others, the President of

Syria, Bashar al-Assad (“Assad”). On May 18, 2011, the U.S. Department of Treasury designated

Assad and his chief lieutenants for human rights abuses, including repression of the Syrian people,

as well as benefitting from rampant corruption.

       17.     In 2011, prior to the unrest caused by the Syrian civil war, Syria was the largest

fuel producer in the Eastern Mediterranean region, producing approximately 400,000 barrels of oil

and gas per day. This revenue from the sale of this oil accounted for approximately twenty-five

percent of the Syrian government’s revenues and provided essential fuel for Assad’s military.

Estimates from 2014 indicate Assad’s oil and gas production dramatically decreased to

approximately 25,000 barrels per day, resulting in billions of dollars of lost revenue. Syria has

attempted to make up this deficit in fuel through imports from Iran, Iraq, and Russia, often using

commercial companies as intermediaries. The U.S. Department of Treasury has designated many

of the companies that have facilitated oil and gas shipments to the Assad regime.

       B.      Syria Petroleum Network Designations

       18.     On September 25, 2012, the U.S. Department of State sanctioned Syria’s state oil

marketing firm, SYTROL, under the Iran Sanctions Act. Estimates indicate that Syrian oil and

gas production decreased dramatically after this designation, requiring Syria to increase

importation from third party countries as noted above. Many of these imports have passed through

the Syrian port of Banias (hereinafter, “Port Banias”).

       19.     On August 19, 2011, OFAC designated multiple state-owned companies in the

Syrian petroleum industry, including the Syrian Company for Oil Transportation (“SCOT”) and

SYTROL. On May 8, 2014, OFAC designated the Banias Refinery Company, which processes

petroleum imported into the Port Banias. OFAC noted in subsequent designations that millions of




                                               -6-
             Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 7 of 27



dollars’ worth of energy products, such as liquefied petroleum gas (“LPG”) and gasoil, arrive into

Syria through Port Banias. Several illicit activities, such as the delivery of oil at Port Banias and

payment for oil exchanged in U.S. Dollars, led OFAC to discover, and ultimately sanction,

multiple petroleum supply networks servicing Syria and Syrian entities.

       20.     One of those suppliers is Pangates International Corporation Ltd., a company that

helped sanctioned Syrian entities to procure petroleum products. On July 9, 2014, OFAC

designated Pangates for supplying petroleum products to the government of Syria, including

SYTROL. In its designation, OFAC stated that the petroleum products were used primarily for

military purposes in Syria. Jamal Abdulkarim, who is a U.S. permanent resident residing in Syria,

was the President of this company and the Syrian contact for the company.

       21.     On December 17, 2014, OFAC also designated the Abdulkarim Group, the parent

company of Pangates. Jamal Abdulkarim listed himself, at a Syrian address, as the contact for this

company on the Arab Federation for Engineering Industries website. In its designation, OFAC

stated that, in 2014, Pangates and the Abdulkarim Group worked to arrange shipments of base oils

and aviation gasoline to Syria.

       22.     On August 3, 2015, OFAC designated multiple companies and individuals that

worked with the Abdulkarim Group to ship petroleum to Syria.              OFAC stated that Wael

Abdulkarim (Jamal’s brother) worked with a Syrian company, The Eagles LLC, to pay Turkish

company Milenyum $5 million in March 2015 for gasoil intended for Syria. OFAC further

designated Milenyum, its key employees, and a number of shell companies and petroleum tankers

operating on behalf of Milenyum at this time. OFAC additionally designated a number of

companies that provided services to Syrian ports, including the Syrian Shipping Agencies

Company (“SHIPCO”).




                                                -7-
       Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 8 of 27



23.      The designated entities and individuals included the following:

      a. The Eagles LLC (The Eagles): The Eagles was a Syria-based company that was

         designated for being owned or controlled by Wael Abdulkarim and the Abdulkarim

         Group. In early February 2015, The Eagles was among several companies doing

         business with the U.S- and E.U.-designated SYTROL. In early March 2015, Wael

         Abdulkarim worked with The Eagles to pay Milenyum Energy S.A. (Milenyum)

         nearly $5 million for a shipment of gasoil that Milenyum was believed to have

         provided to The Eagles for shipment to Syria.

      b. Milenyum Energy S.A. (Milenyum): Milenyum, a company registered in Panama

         and operating in Turkey, was designated for having materially assisted the U.S.-

         and E.U.-designated Abdulkarim Group and Wael Abdulkarim. Milenyum was

         also designated for regularly arranging for the shipment of products such as

         liquefied petroleum gas (LPG) and gasoil to the Syrian Government-controlled port

         of Banias, likely for SYTROL or other Syrian government entities. In early

         February 2015, The Eagles coordinated with Ufuk Kenar – the director of

         Milenyum who was also designated – to arrange a shipment of 15,000 metric tons

         of gasoil worth over $7 million to Syria.       In mid-April 2015, employees of

         Milenyum may have been involved in the shipment of thousands of metric tons of

         LPG to Banias, Syria, on board the Green Light, a vessel that is owned and

         controlled by Milenyum. In mid-February 2015, Milenyum facilitated a gasoil

         shipment to Syria on behalf of an Abdulkarim Group front company. In mid-

         February 2015, the Tala, a vessel that is owned and controlled by Milenyum,

         delivered several thousand metric tons of LPG from Ukraine to Banias, Syria. In




                                        -8-
 Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 9 of 27



     mid-March 2015, the Blue Way, a vessel owned and controlled by Milenyum,

     loaded several thousand metric tons of LPG likely destined for Banias, Syria.

c. Blue Energy Trade Limited Company (Blue Energy) and Ebla Trade Services

     S.A.L/Off-Shore (Ebla Trade): Blue Energy, a company registered in St. Kitts

     and Nevis, and Ebla Trade, a Beirut, Lebanon-based company, were designated for

     being owned and controlled by Milenyum. They were also designated for having

     provided or goods or services in support of the Government of Syria. Milenyum

     uses Blue Energy to receive payments for energy-related shipments through the

     port of Banias, Syria. As of April 2008, Milenyum worked with Ebla Trade and

     Blue Energy to facilitate payments related to commercial vessel shipments of

     petroleum products to Syria. In early April 2015, Milenyum employees worked

     with Blue Energy and Ebla Trade to arrange for the Tala, a vessel that is owned and

     controlled by Milenyum, to discharge LPG valued at over $1.2 million in Banias,

     Syria. Blue Energy shipped the LPG and Ebla Trade cosigned it. In mid-March

     2015, Milenyum received payment through Blue Energy for a shipment of several

     thousand metric tons of LPG likely destined for Banias, Syria.

d. Green Shipping Ltd. and Aqua Shipping Ltd.: Green Shipping Ltd. and Aqua

     Shipping Ltd., companies operating out of Turkey and registered in the Marshall

     Islands were designated for being owned and controlled by Milenyum and because

     Milenyum used them as front companies to register ownership of vessels.

e.   Ufuk Kenar: Ufuk Kenar was designated for having acted on behalf of Milenyum

     and the Government of Syria. Kenar is a director and secretary of Milenyum.




                                    -9-
             Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 10 of 27



             f.   Erkan and Serkan Duzgoren: Erkan and Serkan Duzgoren are the two managers

                  of Milenyum and were designated for having acted on behalf of Milenyum.

             g. Mustafa Aydin: Mustafa Aydin, an employee of Milenyum, was designated for

                  having acted on behalf of Milenyum, Blue Energy, and the Abdulkarim Group.

             h.   Blocked Shipping Vessels and Entities: The Tala, Blue Dream, Green Light,

                  Mariana, Aqua, Blue Way, and Blue Gas are shipping vessels owned or controlled

                  by Milenyum.

       24.        On June 12, 2018, five Russians and three Syrians were indicted for paying in U.S.

dollars to ship jet fuel to Syria. Syrian petroleum inspector Yaser Naser (“Naser”) was one of the

individuals charged in this indictment, in part because he invoiced orders to Nojoom and used

Nojoom to receive payments for shipments to Syria. Nojoom also paid Milenyum millions of

dollars for petroleum that was sent to Syria.

       C.         Background on Geolocational Data Recorded on Large Tonnage Ships

       25.        This forfeiture involves the illicit smuggling of petroleum products to ports serviced

by designated entities in Syria. The petroleum tankers involved are legally required to use an

Automated Identification System (“AIS”). 3 AIS acts like a transponder that transmits a ship’s

location information (based on GPS) via radio. AIS is a safety feature that notifies other vessels

of a vessel’s location. International maritime regulations require petroleum tankers over a

specified gross tonnage to keep AIS on when a tanker is at sea; however, many tankers operating




       3
         AIS, a maritime GPS system, was developed in the 1990s as a safety feature which
exchanges vessel information electronically with other nearby ships. Shipboard AIS became a
requirement based on the International Maritime Organization’s International Convention for the
Safety of Life at Sea on the vessels described below as of December 31, 2004.


                                                  - 10 -
             Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 11 of 27



on behalf of sanctioned entities turn this safety system off in the course of conducting illicit

activities to conceal their location and who they are doing business with.

       26.     For example, press reports show that two petroleum tankers, the Maestro and the

Venice, turned their AIS off to conduct a ship-to-ship transfer of petroleum products in the Kerch

Strait 4 on January 21, 2019. The Maestro was formerly named the Green Light, and was

designated along with Milenyum on August 3, 2015, preventing the tanker from operating at many

ports. During this January 21, 2019 transfer, both tankers exploded and the non-functioning AIS

delayed emergency responders, resulting in the deaths of at least 10 crewmembers.

       27.     AIS data has confirmed that several tankers belonging to or associated with

Milenyum traveled to Port Banias numerous times in 2015. Moreover, details of international wire

payments made by a number of companies involved with illicit shipments to Syria, including

Milenyum and its associates, contained data describing transactions involving “LPG [liquid

petroleum gas] Cargo,” the importation of oil products, and referenced specific petroleum tankers.

Milenyum and its associated companies sent and received those funds at or about the same time

Milenyum affiliated petroleum tankers were located around Port Banias.

II.    Shipments to Port Banias

       28.     Despite the designation of Syria, its senior leaders and the various entities

associated with Port Banias, multiple petroleum tankers continued to make deliveries there on

behalf of Milenyum and Blue Energy. Among these were: 1) the Sea Light; 2) the Breithorn; and

3) several tankers associated with Benelux Overseas DMCC (a United Arab Emirates based

company), including the “Gitta Gas,” the “Iris Gas” which changed its name to the “Isis Gas,” and



       4
        The Kerch Straight connects the Black Sea and the Sea of Azov, separating the Kerch
Peninsula of Crimea in the west and the Taman Peninsula of Russia in the east.


                                              - 11 -
             Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 12 of 27



the “Warwick gas” which changed its name to the “Iris Gas.”

       A.      Voyages of the Milenyum Petroleum Tanker Sea Light to Port Banias

       29.     The Sea Light is a petroleum tanker that operated in the Mediterranean and Black

Seas in 2014 and 2015. It has the capacity to carry in excess of 11,000 metric tons of liquid

petroleum products.

       30.     During the period between December 2014 and May 2015, the Sea Light made at

least seven trips to Port Banias. At least five, if not all seven, of those trips were on behalf of

Milenyum.

       31.     Trip No. 1 – December 2014 – On or about December 27, 2014, the Sea Light was

at Port Banias and discharged approximately 9513.888 units of gasoline at the Port Banias refinery.

       32.     Trip No. 2 - January 2015 – Pursuant to a Milenyum charter, the Sea Light loaded

gasoil from Kulevi, Georgia and discharged it at Port Banias. It arrived at Port Banias on or about

January 20, 2015 and remained there until January 24, 2015. The tanker’s AIS was turned off as

it approached Port Banias, and remained off between January 19, 2015 and January 24, 2015. On

or about January 24, 2015, the Sea Light discharged approximately 10,989.351 units of gasoil at

Port Banias.

       33.     Trip No. 3 – January/February 2015 - On January 28, 2015, after docking at the

petroleum tank farm at Agioi Theodoroi, Greece, the Sea Light traveled in the direction of Port

Banias. The tanker’s AIS was turned off as it approached Port Banias, and remained off from

January 30 through February 2, 2015. On or about February 2, 2015, the Sea Light discharged

9,884.651 units of gasoline at Port Banias.

       34.     Trip No. 4 – February 2015 – On or about February 19, 2015, pursuant to a

Milenyum charter, the Sea Light loaded gasoil from Kulevi, Georgia for discharge at Port Banias.




                                              - 12 -
             Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 13 of 27



The tanker’s AIS was turned off as it approached Port Banias, and remained off from February 16

through February 26, 2015. On or about February 25, 2015, the Sea Light disconnected its hoses

at Port Banias.

       35.        On February 11, 2015, Milenyum chartered the Sea Light for three more

consecutive voyages from Kavkas, Russia and Kulevi, Georgia to Port Banias, as detailed below.

       36.        Trip No. 5 – March 2015 - On or about March 10, 2015, the Sea Light departed the

Russian bulk petroleum terminal near Volna, Russia. Thereafter, the tanker’s AIS was turned off

as it approached Port Banias, and remained off from March 16, 2015 through March 22, 2015. On

or about March 20, 2015, the Sea Light disconnected its hoses at Port Banias.

       37.        Trip No. 6 – March-April 2015 - On or about March 29, 2015 the Sea Light received

petroleum from Kulevi, Georgia. The tanker’s AIS was turned off as it approached Port Banias,

and remained off from April 5, 2015 through April 12, 2015. This petroleum was delivered to

Berth 6 at Port Banias. Berth 6 is operated by the Syrian Company for Oil Transport, which was

designated by OFAC on August 18, 2011. On or about April 12, 2015, the Sea Light disconnected

its hoses at Port Banias.

       38.        Trip No. 7 – April-May 2015 - On or about April 17, 2015 the Sea Light received

petroleum from Kulevi, Georgia. The tanker’s AIS was turned off as it approached Port Banias,

and remained off from April 30, 2015 through May 11, 2015. This petroleum was delivered to

Berth 6 at Port Banias. As noted above, Berth 6 is operated by the Syrian Company for Oil

Transport, which was designated by OFAC on August 18, 2011. On or about May 10, 2015, the

Sea Light disconnected its hoses at Port Banias.

       B.         Voyages of Other Milenyum Petroleum Tankers to Port Banias

       39.        Milenyum has five other tankers that also transported petroleum products to Port




                                                - 13 -
             Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 14 of 27



Banias between December 2014 and October 2015. These include the Blue Dram, the Blue Way,

the Venice, the Maestro and the Golden Sea. Together, these tankers discharged petroleum

products at least seven separate times at Port Banias.

       40.     The petroleum tanker Blue Dream delivered liquefied petroleum gas to Port Banias

once in December 2014 and a second time in February 2015.

       41.     The petroleum tanker Tala delivered liquefied petroleum gas to Port Banias once

in December 2014 and a second time in January 2015.

       42.     The petroleum tanker Blue Way delivered liquefied petroleum gas to Port Banias

twice in January 2015.

       43.     The petroleum tanker Venice delivered liquefied petroleum gas to Port Banias once

in October 2015.

       44.     The petroleum tanker Maestro delivered liquefied petroleum gas to Port Banias

once in October 2015.

       45.     The petroleum tanker Golden Sea delivered liquefied petroleum gas to Port Banias

once in October 2015.

       46.     On June 14, 2016, after both he and Milenyum had been designated, Mustafa

Aydin, a Milenyum employee who was designated for coordinating Milenyum’s petroleum

shipments to Syria, asked for a payment of approximately $1,200,000 in regards to the June 11,

2016 discharge of LPG by the petroleum tanker Maestro. A subsequent statement of account

reflects that a payment of $1,210,351.98 was made.

       47.     Similarly, another statement of account prepared by Aydin reflects that on August

17, 2016, after both he and Milenyum had been designated, a payment of $957,283.11 was made

in regards to the August 13, 2016 discharge of 2,138.295 metric tons of LPG by the petroleum




                                               - 14 -
               Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 15 of 27



tanker Golden Sea to Port Banias.

         C.      Voyages of the Petroleum Tanker Breithorn to Port Banias

         48.     The Breithorn is a combined chemical and oil tanker that operated in the

Mediterranean and Black Seas in 2015. It has the capacity to carry in excess of 17,000 metric tons

of liquid petroleum products.

         49.     During the period between February 2015 and April 2015, the Breithorn made at

least three trips to Port Banias on behalf of Milenyum and/or Blue Energy.

         50.     Trip No. 1 – February-March 2015 – After docking at the bulk tank farm in Kulevi,

Georgia, the Breithorn traveled into the Mediterranean Sea. On or about March 25, 2015, while it

was between Cyprus and Turkey and traveling in the direction of Syria, it turned off its AIS. The

location where it turned off its AIS was in the same vicinity that the Sea Light turned off its AIS

on its trips to Port Banias. The Breithorn re-enabled its AIS on March 5, 2015. The intervening

time was sufficient for the tanker to travel to Port Banias, unload its petroleum cargo and then

depart Port Banias to pick up its next load of cargo.

         51.     Trip No. 2 – March-April 2015 – After leaving Port Banias on March 5, 2015, the

Breithorn traveled to the bulk tank farm near Volna, Russia and traveled back toward Port Banias.

On or about March 29, 2015, as it was approaching Port Banis, the Breithorn turned off its AIS,

which remained off until April 3, 2015. The intervening time was sufficient for the tanker to travel

to Port Banias, unload its petroleum cargo and then depart Port Banias to pick up its next load of

cargo.

         52.     Trip No. 3 – April 2015 – After leaving Port Banias on April 3, 2015, the Breithorn

traveled to the petroleum terminal in Kulevi, Georgia. It departed the Kulevi terminal on or about

April 16, 2015 and traveled back to Port Banias, where it remained from April 24, 2015 to April




                                                - 15 -
             Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 16 of 27



30, 2015. The intervening time was sufficient for the tanker to travel to Port Banias, unload its

petroleum cargo and then depart Port Banias.

       D.      Voyages of Multiple Petroleum Tankers Associated with Benelux to Banias

       53.     Benelux is a United Arab Emirates based company purportedly involved in the

global gas market. This company manages a fleet of petroleum tankers that have delivered

petroleum to Port Banias on numerous occasions.

       54.     One of the tankers managed by Benelux is the “Gitta Gas,” a liquidfied petroleum

gas (“LPG”) tanker.   AIS shows that this tanker ported at Port Banias on or about at least the

following five dates: April 5, 2015, May 31, 2015, June 1, 2015, July 15, 2015 and February 16,

2016. The Gitta Gas also ported at Port Banias once in September 2015 and once in October 2015.

As described previously, many of the companies and infrastructure near Port Banias have been

designated by OFAC as part of the Government of Syria.

       55.     A second tanker managed by Benelux was the “Warwick Gas,” which at some point

changed its named to the “Iris Gas.” The Warwick Gas ported at Port Banias on at least the

following eight occasions: 1) December 2014; 2) December 2014; 3) January 2015; 4) January

2015; 5) September 2015; 6) September 2015; 7) October 2015; and 8) October 2015. As

described previously, many of the companies and infrastructure near Port Banias have been

designated by OFAC as part of the Government of Syria.

       56.     Benelux has also assisted Milenyum to enable ship-to-ship transfers of petroleum.

On August 26, 2016, Benelux and Milenyum worked together to enable a ship-to-ship transfer

between the “ISIS Gas,” which is managed by Benelux, and the petroleum tanker “Maestro,”

which was previously designated by OFAC as the “Green Light” for its connection to Milenyum.

       57.     In another instance, Benelux and Milenyum were involved in a ship-to-ship transfer




                                               - 16 -
             Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 17 of 27



of petroleum products from the ISIS Gas, which Benelux manages, to the petroleum tanker

“Golden Sea.” The Golden Sea was previously designated under a different name–the “Blue

Way.” The Blue Way was registered to Milenyum, but was re-named and re-registered after

OFAC imposed sanctions against Milenyum.

III.   Description of Defendant Funds

       58.     Based upon the ongoing relationship between Milenyum, Blue Energy and the

various owners of the tankers discussed above, and in order to pay for the deliveries of the fuel

discussed above, Milenyum and Blue Energy made a series of payments for the deliveries to Port

Banias described above.

       59.     However, because the deliveries were to designated entities at a Syrian port,

Milenyum, Blue Energy and their coconspirators used a series of front companies to make a series

of payments in U.S. dollars. In a further effort to obfuscate their conduct, these payments did not

correspond directly to each shipment. Rather, given the historical relationship of these entities and

the manner in which they conducted their business, they regularly transferred various amounts of

U.S. dollars to cover the shipments to Port Banias until the debts for those shipments were satisfied.

       A. $6,819,750.00 (Target Funds 1) and $4,947,700.00 (Target Funds 2) in the name
          of Milenyum sent by Nojoom held at a U.S. Bank 1

               1. Background on Nojoom as a Front Company

       60.     As noted above, Naser was indicted on June 12, 2018 for laundering U.S. dollars

in relation to the shipment of jet fuel and other items to designated entities in Syria. As described

in the indictment, on or about October 11, 2011, Naser assisted a Russian shipping company, JSC

Sovfracht (“Sovfracht”), in wiring approximately $128,635.96 to Person 1 in Syria. The U.S. bank

processing the transaction blocked the payment because it was intended for a country subject to

sanctions. Six days later, Sovfracht and Naser caused another wire payment to be transferred. The



                                                - 17 -
             Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 18 of 27



wiring instructions listed a beneficiary in Lebanon, but listed Person 1 in Syria in the wire

instructions. After a U.S. bank blocked the second attempted wire payment, Naser used Nojoom

and Crimson General Trading, another company based in the United Arab Emirates, as front

companies to complete the transaction in U.S. dollars to Person 1. Naser failed to obtain approval

from OFAC before transacting with Person 1 in violation of U.S. sanctions against Syria.

       61.     In total, Sovfracht sent approximately $743,116.80 to Nojoom. These payments

were for the importation of goods in Tartous, Syria, another major Syrian port. The agent for these

shipments was SHIPCO, which was designated by OFAC on August 3, 2015 for its connection to

the Assad regime.

       62.     On September 1, 2016, OFAC designated Sovfracht, prohibiting Sovfracht from

engaging in any U.S.-dollar transactions that occurred in whole or in part in the United States, and

prohibited any good, technology, or services from being exported, re-exported, sold or supplied,

directly or indirectly, from the United States to Sovfracht. After Sovfracht was designated, it

continued sending U.S. dollars to Nojoom using a shell company named Maritime Assistance. In

total, Maritime Assistance sent Nojoom approximately $1,476,007.93.

       2.      Nojoom as a Front Company for Milenyum

       63.     Nojoom also facilitated at least $18,787,110.00 in U.S. dollar wires for Milenyum

on multiple occasions. $11,767,450.00 of these funds were blocked while passing through the

U.S. financial system and constitute the $6,819,750.00 (Target Funds 1) and $4,947,700.00 (Target

Funds 2) of funds in the name of Milenyum sent by Nojoom and held at U.S. Bank 1.

       64.     On January 20, 2015, Nojoom wired Milenyum two payments of $1,475,220.00

and $2,848,520.00 using U.S. Bank 1 as a correspondent bank during the time when the Sea Light




                                               - 18 -
             Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 19 of 27



was at Banias and the AIS was off. The wire listed “OBI=Cost of Petroleum Products” 5 on the

wiring instructions.

       65.      On February 5, 2015, Nojoom wired Milenyum $2,695,920.00 using U.S. Bank 1

as a correspondent bank. The wire listed “OBI=Cost of Petroleum Products” on the wiring

instructions.

       66.      On February 23, 2015, Nojoom attempted to send an international wire to

Milenyum for $6,819,750.00 through U.S. Bank 1 as a correspondent bank. This wire was blocked

while passing through U.S. Bank 1. Shortly thereafter, on February 25, 2015, Nojoom attempted

to send another international wire to Milenyum for $4,947,700.00. This wire was blocked while

passing through U.S. Bank 2 as a correspondent bank. These funds constitute the $6,819,750.00

and $4,947,700.00 of funds in the name of Milenyum sent by Nojoom named in this complaint

(referred to hereinafter as “Target Funds 1 and 2”).

       67.      OFAC designated Milenyum in part because Wael Abdulkarim of the Abdulkarim

Group, using the Syrian company The Eagles LLC (“The Eagles”) as a front company, sent

Milenyum $5 million dollars for a shipment of petroleum products to Syria. Specifically, Wael

Abdulkarim, sent an email stating that The Eagles supplied petroleum products to Syria in 2014

and 2015 and referenced Target Funds 1 and 2. Wael Abdulkarim also sent a second email which

attached Milenyum / Nojoom pro forma invoices for gasoil shipments valued at $6,819,780 and

$4,947,730. These values correspond to the monetary values of Target Funds 1 and 2. OFAC

designated Wael Abdulkarim for having materially assisted, sponsored, or provided financial,

material, or technological support for, or goods or services in support of, directly or indirectly,


       5
          In a wire transfer, the letters “OBI” stand for “Originator to Beneficiary Information.”
This is one of the fields in a wire transfer application that a sender may fill in to provide additional
information regarding the wire.


                                                 - 19 -
                Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 20 of 27



Pangates and the Government of Syria on December 17, 2014, making this U.S.-dollar wire a

violation of sanctions against Wael Abdulkarim.

          B. $3,999,775.90 6 of funds in the name of Blue Energy sent by Al Reef held at a U.S.
             bank

          68.     Blue Energy, a Nevis 7-based company, was designated by OFAC for being owned

and controlled by Milenyum. Several factors led to this designation. First, Blue Energy was the

consignee for the petroleum tanker Blue Dream, which was exclusively managed by Milenyum.

Second, multiple designated Milenyum employees were involved with numerous Blue Energy

contracts. Third, one of the directors of Milenyum, Erkan Duzoren, was also the director of Blue

Energy. Finally, Milenyum’s operations director, instructed others to transfer funds into Blue

Energy’s bank account.

          69.     From January through April 2015, Blue Energy received at least $16,350,000 from

Al Reef.

          70.     Al Reef and Al Khayal Trading FZCO (“Al Khayal”) are closely related companies

that frequently work together to facilitate payments made to, among other companies, Blue

Energy. Al Reef and Al Khayal are shell companies created by Shams and Bahr Trading Co.,

LLC, a United Arab Emirates company (also known as Sun and Sea Trading, “Sun and Sea”). Sun

and Sea is a company that processes payments as a third party in various types of transactions. Al

Reef’s website lists the same United Arab Emirates phone numbers as Sun and Sea and lists Sun

and Sea as its location on the Contact Us page.



6
       As noted supra, the $3,999,775.90 of funds in the name of Blue Energy Trade LTD Co.
are composed of six payments made over a two day period (April 21 and 22, 2015) totaling
$3,999,775.90.
7
    Nevis is a small island in the Caribbean Sea that is part of the country of Saint Kitts and Nevis.


                                                 - 20 -
               Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 21 of 27



         71.     Al Reef frequently operates in tandem with Al Khayal. Al Khayal used one of the

same phone numbers as Sun and Sea and Al Reef when sending U.S. dollar wires. Furthermore,

the formatting of the websites of these three entities share some of the same formatting, icons, and

text, therefore suggesting that these websites were created by the same person or from the same

template.

         72.     All known payments sent by Al Reef and Al Khayal to Blue Energy were sent with

wire instructions stating that the payment was for the importation of gasoil.

         73.     Additionally, the payments sent by Al Reef and Al Khayal to Blue Energy listed

the same invoice numbers, consistent with both companies working in tandem to make payments

on behalf of third parties. In fact, Al Reef and Al Khayal, acting as front companies, have sent

similar wires to a U.S. petroleum company that were made on behalf of a third party in Iraq who

was attempting to avoid quality control tests.

         74.     Six payments from Al Reef, totaling $3,999,775.90, were sent to Blue Energy from

April 21, 2015 through April 22, 2015 (“Target Funds 3”). Prior to these funds being blocked, Al

Reef was able to transfer over $13 million through U.S. correspondent accounts to a bank based

in Turkey. Instructions accompanying all of these payments specifically stated that the payment

was for the importation of petroleum products. Moreover, the April 21, 2016 and April 22, 2016

payments were closely aligned with specific deliveries of gasoil to Port Banias – they fell between

Trip No. 6 of the Sea Light (which occurred between March 29, 2015 and April 12, 2015) and Trip

No. 7 of the Sea Light (which occurred between April 17, 2015 and May 10, 2015). See ¶ 35,

supra.

         75.     These payments are also consistent with the February 11, 2015 charter of the Sea

Light by Milenyum for the delivery of petroleum products to Port Banias. See ¶ 35, supra.




                                                 - 21 -
             Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 22 of 27



       C. $ 2,991,000.00 of funds in the name of Blue Energy sent by Inpenta Group LP held
          at a U.S. bank

       76.     Inpenta Group (“Inpenta”) is a limited partnership in the United Kingdom made up

of two partners, which are both located at the same address in Seychelles. The Department of

State has classified the Seychelles as a Jurisdiction of Primary Concern for money laundering.

       77.     On May 1, 2015, Inpenta attempted to wire $2,991,000.00 to Blue Energy through

U.S. Bank 2 as a correspondent bank (“Target Funds 4”), but these funds were blocked in transit.

These funds, like Target Funds 3, were destined for Blue Energy via a bank based in Turkey.

       78.     As described previously, Blue Energy was designated by OFAC for being

controlled by Milenyum.

       79.     Pursuant to “Contract Number 011715” between Blue Energy and Inpenta, dated

April 17, 2015, Blue Energy agreed to sell Inpenta approximately 6,000 metric tons of Russian

origin gasoil from Batumi, Georgia “for further sale within the internal market of Georgia”, which

was to be unloaded between May 1, 2015 and May 10, 2015. As described previously, on or about

April 17, 2015 the Sea Light received petroleum from Kulevi, Georgia. The Sea Light disabled

its AIS from April 30 through May 11, 2015 as it made its way towards Port Banias. This

petroleum was delivered to Port Banias on or about May 2, 2015.

       80.     These payments are also consistent with the February 11, 2015 charter of the Sea

Light by Milenyum for the delivery of petroleum products to Port Banias.

       D. $1,380,738.31 in the name of Blue Energy sent by Benelux Overseas DMCC held
          at a U.S. bank

       81.     On April 27, 2015, Benelux attempted to send Blue Energy $1,380,738.31, using

U.S. Bank 2 as a correspondent bank, from a bank based in the United Arab Emirates (“Target




                                              - 22 -
             Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 23 of 27



Funds 5”). This payment is closely aligned with the deliveries by the petroleum tanker Gitta Gas

to Port Banias on or about April 5, 2015 and May 31, 2015, as discussed in paragraph 50, supra.

       82.     Even after Mustafa Ayadin was designated, he continued to assist Milenyum and

Benelux to violate US sanctions by coordinating shipments of petroleum products and the

payments therefor. On August 26, 2016, Aydin, sent a shipping document for the petroleum tanker

“Azeri Gas,” which was involved in a ship-to-ship transfer with the ISIS Gas. Aydin listed

Benelux as the shipper. In a separate document from August 2016, Aydin sent a statement of

accounts in a spreadsheet with tabs for U.S. Dollars, Euros, Turkish Lira, and Dirham from the

United Arab Emirates. Any payment to Aydin in U.S. dollars after he was designated was a

violation of OFAC-imposed sanctions. The U.S. dollar tab of the statement of accounts showed

that $588,000 was transferred in connection with the Azeri Gas on August 19, 2016 to Aydin, in

violation of the sanctions against him.

IV.    Milenyum’s Admission that its Shipments to Syria were Illicit

       83.     On August 26, 2016, approximately one year after OFAC designated Milenyum,

Ufuk Kenar, one of Milenyum’s principals, coordinated with a representative of a European

company (“Company 1”) about a draft settlement agreement (“the Agreement”), which detailed a

number of unpaid expenses. The Agreement acknowledged that Milenyum had chartered a

petroleum tanker named the “Sea Light” for multiple voyages involving the shipment of petroleum

products to Port Banias. The purpose of the agreement was to settle fees the parties incurred while

transporting petroleum products from Russia and Georgia to Port Banias. The Agreement further

acknowledged that Milenyum had been designated by OFAC on August 3, 2015.

       84.     On November 14, 2016, Kenar sent an email with proposed changes to the

Agreement to Company 1. In this draft, he removed all references to Port Banias, Syria, but he




                                              - 23 -
              Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 24 of 27



included a statement indicating that he knew that sending U.S. dollars as payment to Company 1

would violate various sanctions imposed by OFAC.

                                                   * * *

        85.     In conclusion, Milenyum and Blue Energy coordinated the shipment of petroleum

products to multiple designated entities in Syria. Most of the payments for these shipments were

sent by shell companies such as the companies identified in this complaint. Milenyum employees,

including Ufuk Kenar, knew that sending money through the U.S. financial system was a violation

of sanctions; indeed, Milenyum and its affiliates continued to receive money that transited the U.S.

financial system even after U.S. banks blocked their transactions.

                                 COUNT ONE — FORFEITURE
                                   (18 U.S.C. § 981(A)(1)(A))

        86.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 85 above as if fully set forth herein.

        87.     Milenyum, Blue Energy, Nojoom, Al Reef, Inpenta, Benelux and others, known

and unknown, acted individually and conspired to transport, transmit, or transfer the

$20,138,964.21 in defendant properties, to wit, Target Funds 1 through 5, to a place inside the

United States from or through a place outside the United States, with the intent to promote the

carrying on of violations of IEEPA, in violation of Title 18, United States Code, Sections 1956(h)

and 1956(a)(2)(A).

        88.     As such, the Defendant Funds are subject to forfeiture to the United States, pursuant

to Title 18, United States Code, Section 981(a)(1)(A), as property involved in transactions in

violation of Title 18, United States Code, Sections 1956(h) and 1956(a)(2)(A), or as any property

traceable to such property.




                                               - 24 -
              Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 25 of 27



                                 COUNT TWO — FORFEITURE
                                   (18 U.S.C. § 981(A)(1)(C))

        89.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 85 above as if fully set forth herein.

        90.     Milenyum, Blue Energy, Nojoom, Al Reef, Inpenta, Benelux and others known and

unknown acted individually and conspired together to conduct transactions involving the sale of

goods in U.S. dollars, specifically, the attempted transmission of Target Funds 1 through 5 for

purposes of payment to sanctioned entities, in violation of IEEPA, Title 50, United States Code,

Section 1705; and the conspiracy statute, Title 18, United States Code, Section 371.

        91.     As such, the defendant properties are subject to forfeiture, pursuant to Title 18,

United States Code, Section 981(a)(1)(C), as property, real or personal, which constitutes or is

derived from proceeds traceable to a conspiracy to violate Title 50, United States Code, Section

1705.

                                              *     *      *




                                                  - 25 -
            Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 26 of 27



                                     PRAYER FOR RELIEF

       WHEREFORE, the United States of America prays that notice issue on the defendant

properties as described above; that due notice be given to all parties to appear and show cause why

the forfeiture should not be decreed; that judgment be entered declaring that the defendant property

be forfeited to the United States of America for disposition according to law; and that the United

States of America be granted such other relief as this Court may deem just and proper, together

with the costs and disbursements of this action.


Dated: June 27, 2019
       Washington, DC
                                               Respectfully submitted,

                                               JESSIE K. LIU
                                               UNITED STATES ATTORNEY
                                               D.C. Bar Number 472845

                                               By:              /s/
                                                     Arvind K. Lal, D.C. Bar No. 389496
                                                     Assistant United States Attorney
                                                     Chris Kaltsas, N.J. Bar No. 158592016
                                                     Special Assistant United States Attorney
                                                     555 Fourth Street, NW
                                                     Washington, DC 20530
                                                     Arvind.Lal@usdoj.gov
                                                     Chris.Kaltsas@usdoj.gov
                                                     (202) 252-7688 (Lal)
                                                     (202) 252-7785 (Kaltsas)

                                               Attorneys for the United States of America




                                               - 26 -
            Case 1:19-cv-01936 Document 1 Filed 06/27/19 Page 27 of 27



                                       VERIFICATION

       I, Samuel Small, a Special Agent with the Federal Bureau of Investigation, declare under

penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing Verified Complaint for

Forfeiture In Rem is based upon reports and information known to me and/or furnished to me by

other law enforcement representatives and that everything represented herein is true and correct.


Executed on this 27th day of, 2019.



       /s/ Samuel Small
Samuel Small
Special Agent
Federal Bureau of Investigation




                                              - 27 -
             Case 1:19-cv-01936 Document 1-1 Filed 06/27/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                     )
 UNITED STATES OF AMERICA,                           )
                                                     )
                Plaintiff,                           )
                                                     )
        v.                                           )
                                                     )
 $6,819,750.00 OF FUNDS IN THE NAME                  )
 OF MILENYUM ENERGY SA;                              )
                                                     )
 $4,947,700.00 OF FUNDS IN THE NAME                  )
 OF MILENYUM ENERGY SA;                              )
                                                     )
                                                               Civil Action No. __________
 $3,999,775.90 OF BLOCKED FUNDS IN                   )
 THE NAME OF BLUE ENERGY TRADE                       )
 LTD CO.;                                            )
                                                     )
 $2,991,000.00 OF BLOCKED FUNDS IN                   )
 THE NAME OF BLUE ENERGY TRADE                       )
 LTD CO.; and                                        )
                                                     )
 $1,380,738.31 OF BLOCKED FUNDS IN                   )
 THE NAME OF BLUE ENERGY TRADE                       )
 LTD CO.                                             )
               Defendants.                           )
                                                     )

                              WARRANT FOR ARREST IN REM

TO: THE UNITED STATES MARSHAL=S SERVICE AND/OR ANY OTHER DULY
AUTHORIZED LAW ENFORCEMENT OFFICER:

        WHEREAS a Verified Complaint for Forfeiture In Rem has been filed in the United
States District Court for the District of Columbia, on the 27th day of June, 2019, alleging that the
above defendant properties are subject to seizure and forfeiture to the United States pursuant to
18 U.S.C. ' 981(a)(1);

        YOU ARE, THEREFORE, HEREBY COMMANDED to serve the defendant properties,
thus bringing, within the jurisdiction of the Court, said defendant properties, more fully
described as:


                                                 1
           Case 1:19-cv-01936 Document 1-1 Filed 06/27/19 Page 2 of 2



       $6,819,750.00 OF FUNDS IN THE NAME OF MILENYUM ENERGY SA;

       $4,947,700.00 OF FUNDS IN THE NAME OF MILENYUM ENERGY SA;

       $3,999,775.90 OF BLOCKED FUNDS IN THE NAME OF BLUE ENERGY
       TRADE LTD CO.;

       $2,991,000.00 OF BLOCKED FUNDS IN THE NAME OF BLUE ENERGY
       TRADE LTD CO.; and

       $1,380,738.31 OF BLOCKED FUNDS IN THE NAME OF BLUE ENERGY
       TRADE LTD CO.

       YOU ARE FURTHER COMMANDED, promptly after execution of this process, to file
the same in this Court with your return thereon, identifying the individuals upon whom copies
were served and the manner employed, unless, pursuant to Rule G(3)(c)(ii)(A) of the
Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the
defendant properties are in the government's possession, custody, or control.

Dated: June 27, 2019


                                           ___________________________
                                           Clerk of the Court



                                    By:
                                           Deputy Clerk




                                              2
                           Case 1:19-cv-01936 Document 1-2 Filed 06/27/19 Page 1 of 2

                                                               CIVIL COVER SHEET
J S-44 (Rev. 5/ 12 DC)
I. (a) PLAINTIFFS                                                                   DEFENDANTS
United States of America                                                            $6,819,750 .00 OF FUNDS IN THE NAME OF MILENYUM
c/o U.S . Attorney's Office                                                         ENERGY SA; $4,947,700.00 OF FUNDS IN THE NAME OF
555 Fourth Street, N.W.                                                             MILENYUM ENERGY SA, et al.
Washinaton. D.C. 20530                                                      Cl
(b) COUNTY OF RESIDENCE OF FIRST LISTED PLAI NT IFF                                  COUNTY OF RESIDENCE OF FIRST LISTED DEFE DANT
                  (EXCEPT IN U.S. PLAINTI FF CASES)                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                          NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVE D

(c) ATTORNEYS (F IRM NAME, ADDRESS, AND TELEPHONE NUM BER)                          ATTORNEYS (IF KNOWN)

Arvind K. Lal, AUSA (202) 252-7688
Chris Kaltsas, SAUSA (202) 252-7785
United States Attorney's Office for the District of Columbia
555 Fourth Street, N.W., 11th Floor
Washington , DC 20530                                                          Cl
II. BASIS OF JURISDICTION                                           Ill. CITIZENSHIP OF PRINCIPAL PARTIES          (PLACE AN X [NONE BOX FOR
    (PLACE AN x rN ONE BOX ONLY)                                    PLArNTIFF AND ONE BOX FOR DEFENDA NT) FOR DrVERS ITY CASES ONLY!
                                                                                           PT F   DFT                                  PTF                                    DFT
0     I U.S. Government
        Plainti ff
                              0 3(UFederal Question
                                     .S. Government Not a Party)                                   01         01                                               0 4 04
                                                                    Citi zen of this State                              Incorporated or Principal Place
                                                                                                                        of Business in This State
0 2Defendant
   U.S . Government           0 4(Indicate
                                 Diversity
                                           Citizenship of
                                                                    Citizen of Another State       02 02                Incorporated and Principal             Os Os
                                                                                                                        Place of Business in This State
                                    Parties in item Ill)            Citizen or Subject of a
                                                                    Foreign Country
                                                                                                   0 3 03               Foreign Nation                         0 6 0 6
                                                IV. CASE ASSIGNMENT AND NATURE OF SUIT
              (Place an X in one category, A-N, that best represe nts your Ca use of Action and one ma co rresponding Na ture of Suit)
0    A. Antitrust         0 B. Personal Injury!                         0       C. Administrative Agency                         0     D. Temporary Restraining
                                    Malpractice                                      Review                                                  Order/Preliminary
D    410 Antirust                                                                                                                            Injun ction
                          D  310 Ai rpla ne                             D       151 Medicare Act
                          D  315 Airplane Product Liability                                                                      Any nature of suit from any category
                          D  320 Assa ult, Libel & Slander              Social Sec urity
                                                                                                                                 may be selected for this category of case
                                                                        0    861 HIA (l395ff)
                          D  330 Federa l Employe rs Liability                                                                   assign ment.
                          0340Ma rine
                                                                        D    862 Bl ac k Lung (923)
                                                                        0    863 DIWC/DIWW (40S(g))
                          D  345 Marine Product Liability                                                                        *(If Antitrust, then A gove rn s)*
                          D  350 Motor Vehicle
                                                                        D    864 SSID Title XVI
                                                                        0    865 RSI (40S(g))
                          D  355 Motor Ve hicle Product Liability
                                                                        Other Statutes
                          D  360 Other Perso na l Injury
                                                                        D    891 Agricultural Ac ts
                          D  362 Medical Malpractice
                                                                        D    893 Environmental Matters
                          D  365 Product Liability
                                                                        D    890 Other Statutory Ac tions (lf
                          D  367 Health Care/Pharmaceutical
                                                                                 Administrative Agency is
                                 Personal Injury Product Liability
                                                                                 Involved)
                          D  368 Asbestos Product Liability


0    E. General Civil (Other)                               OR                  0    F. Pro Se General Civil
Real Property                          Bankruptcy                                    Fo rfeitu re/Pe naltv
0210 La nd Conde mnati on              D   422 Appea l 27 USC 158                    LJ625 Drug Related Seizure of                 0480 Co nsum er C redit
D    220 Foreclosure                   D   423 Withdrawal 28 USC 157                            Property 21 USC 881                0 490 Ca bl e/Sa tellite TV
D    230 Rent, Lease & Ejectment                                                     [K] 690 Other                                 Osso Securities/Co mmod iti es/
D    240 Torts to Land                 Prisoner Petitions                                                                                 Exc hange
D    245 Tort Product Liability        D    535 Death Penalty                                                                      0  896 Arbi tration
D    290 All Other Real Prope,·ty      D    540 Mandamus & Other                     Other Statutes                                0  899 Ad ministrative Procedure
                                       Osso Civil Rights                              D  375 Fa lse Claims Act                            Act/Review or Appeal of
Personal Property                      D    555 Prison Con dition s                   D  400 Sta te Reappo rtionment                      Agency Decision
0 370 Other Fraud                      D    560 Civil Detainee - Con ditions          D  430 Banks & Banking                       D  950 Constitutionality of State
0 371 Truth in Lending                          of Confinement                        D  450 Commerce/ICC                                 Statutes
D   380 Other Personal Property                                                              Rates/e tc.                           D  890 Other Statutory Actions
         Damage                        Pronertv Rio-hts                               D  460 Deportation                                  (if not admin istra tive age ncy
D   385 Property Damage                LJ 820 Co pyrights                            0 462 Naturalization                                 review or Privacy Ac t)
         Product Liability             0830 Patent                                           Ap plication
                                       D   840 Trademark                             0 465 Other Immigration
                                                                                             Ac tions
                                       Federa l Tax Suits                            0 470 Racketeer Influenced
                                       D   870 Taxes (US plaintiff or
                                                                                             & Co rrupt Organization
                                                 defendant)
                                       D   871 IRS-Third Party 26 USC 7609
                             Case 1:19-cv-01936 Document 1-2 Filed 06/27/19 Page 2 of 2

0 G. Habeas Corpus!                            0      H. Employment                               0 l. FOIA/Privacy Act                             0 J. Student Loan
           2255                                       Discrimination
0    530 Ha beas Co rpus - Genera l             0     442 Civ il Rig hts - Employ ment            0    895 Freedom of Inform a tion Ac t             0     152 Recove ry of Defa ulted
0    510 MotionNaca te Sentence                           (c ri te ri a: race, ge nd er/sex,      0    890 Other Sta tutory Actions                            Stud ent Loa n
0    463 Ha beas Co rpu s - Ali en                        nationa l origin ,                               (if P r ivacy Act)                                  (exclud ing ve tera ns)
         Detain ee                                        disc rimin ation, disa bili ty, age,
                                                          r eligion, retalia tion)

                                               *( If prose, selec t this dec k)*                  *( If prose, selec t this dec k)*

0    K. Labor/ER/SA                            0      L. Other Civil Rights                       0    M. Contract                                  0 N. Three-Judge
        (non-employment)                                 (non-employ ment)                                                                                 Court
                                                                                                  0 110 In suran ce
0    710 Fa ir La bor Stand ards Ac t           0     44 1 Voting (if not Vo ting Rights          0120 Marin e                                      0      441 C ivil Rig hts-Voting
0    720 La bor/Mgmt. Rela tions                          Act)                                    0 130 M iller Ac t                                           (if Voting Rights Ac t)
0    740 La bor Ra ilway Act                    0     443 Housing/Acco mmoda tions                0 140 Negotia ble Instrum ent
0    75 1 Fam ily a nd Medica l                 0     440 O ther C ivil Rig hts                   0 150 Recove ry of Overpay ment
          Leave Ac t                            0     445 A merica ns w/D isabi li ties -               & E nfo rce ment of
0    790 Other La bor Litiga tion                         Employ ment                                   Judg ment
0    79 1 Empl. Ret. In c. Securi ty Act        0     446 A meri cans w/D isa bilities-           0 153 Recovery of Ove rpayment
                                                          O th er                                       of Ve teran 's Bene fits
                                                0     448 Education                               O 160 Stockholder 's Suits
                                                                                                  0 190 O ther Co ntra cts
                                                                                                  0 195 Co ntrac t P rodu ct Lia bility
                                                                                                  0 196 Fra nchise

V. ORIGI
0   I Original       0    2 R ema nd       0     3 R ema nd ed from        0   4 Reinsta ted or    0   5 T ra nsfer red fro m         0   6 M ulti-distr ict   0 7Appea l to
      P roceedi ng          from State             A ppella te Co urt              Reo pened             a nother district                  Litiga ti on            District J udge
                            Co urt                                                                       (specify)                                                  from Mag. Judge



VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDE R WHICH YOU AR E FILING AND WRIT E A BRI EF STATEME T OF CAUSE.)
18 U.S.C. Sections 981 (a)(1)(C)-forfeiture of property constituting or derived from proceeds traceable to .. .

VII. REQUESTED IN                          CHECK IF THIS IS A CLASS                 DEMAND $
                                           ACTION UNDER F.R.C.P. 23
     COMP LAINT                                                                         JURY D EMAND:

VITI. RELATE D CASE(S)                     (See instruction)
                                                                                    YES [K]                   NO D
      IFANY

DA TE: _ _0_6_
             12_7_12_0_1_9_ _

                                                    INST RUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
                                                                        Auth ority for Civ il Cove r Sheet

      The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and serv ices of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civi l docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civi l complaint filed .
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

           I.          COUNTY OF RESIDENCE OF FIRST LISTED PLA INTIFF/DEFENDANT (b) County ofresidence: Use 1100 1 to ind icate plaintiff if resident
                       of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

           Ill.        CITIZENSHlP OF PRJNCIPAL PART! ES : Thi s section is completed .Q!liY. if diversity of citi zenship was selected as the Basis of Juri sd iction
                       under Section II.

           JV.         CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                       represents the fil!!!lfilY cause of action found in your complaint. You may select only one category. You must al so select one corresponding
                       nature of suit found under the category of the case.

           VI.         CAUSE OF ACTION Cite the U.S. C ivil Statute under which you are filing and write a brief statement of the prim ary cause.

           VIII.       RELATED CASE(S), IF ANY : If you indicated that there is a related case, you must complete a related case form , which may be obtained from
                       the Clerk's Office.

           Because of the need for acc urate and complete information, you should endure the accuracy of the info rmation provided prior to sign ing the form.
